Case 2:20-cv-00275-JPH-MJD Document 18 Filed 06/10/20 Page 1 of 3 PageID #: 154




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JAMES G. WILSON,                                     )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 2:20-cv-00275-JPH-MJD
                                                     )
UNITED STATES PROBATION SYSTEM,                      )
BUREAU OF PRISONS,                                   )
JUDICIAL CONFERENCE OF THE UNITED                    )
STATES,                                              )
CRIMINAL DIVISION OF THE UNITED                      )
STATES DEPARTMENT OF JUSTICE,                        )
REPRESENTATIVE OF FEDERAL PUBLIC,                    )
STATE OF INDIANA,                                    )
DICK BROWN Warden, Wabash Valley,                    )
INDIANA DEPARTMENT OF CORRECTION,                    )
                                                     )
                             Respondents.            )

       Order Dismissing Petition for a Writ of Habeas Corpus for Lack of Jurisdiction

        Petitioner James G. Wilson is an Indiana prisoner currently incarcerated at Wabash Valley

 Correctional Facility. For the reasons explained in this Order, Mr. Wilson's petition for a writ of

 habeas corpus must be denied and the action dismissed for lack of jurisdiction.

                                            I. Background

         Mr. Wilson was convicted of attempted murder by a jury in 2014 in Marion Superior Court

 cause number 49G02-1111-FA-080777. On direct appeal, the Indiana Court of Appeals affirmed

 his conviction and sentence on June 29, 2015. Wilson v. State, 37 N.E.3d 562, 2015 WL 3941453

 (Ind. Ct. App. June 29, 2015) (unpublished). The Indiana Supreme Court denied transfer on

 October 5, 2015. Mr. Wilson is currently serving a forty-year sentence for that conviction.

       Mr. Wilson has filed for federal habeas relief on several prior occasions. On June 15, 2017,

 Mr. Wilson filed a petition for a writ of habeas corpus challenging his 2014 conviction. Wilson v.

                                                 1
Case 2:20-cv-00275-JPH-MJD Document 18 Filed 06/10/20 Page 2 of 3 PageID #: 155




 Superintendent, 2:17-cv-0282-JMS-MJD (S.D. Ind.). The action was dismissed with prejudice on

 March 22, 2018, because it was filed outside the statute of limitations. See Wilson v.

 Superintendent, 2:17-cv-0282-JMS-MJD (S.D. Ind. Mar. 22, 2018). The Court denied Mr. Wilson

 a certificate of appealability. Id.

           Mr. Wilson filed two subsequent petitions for habeas relief challenging his 2014

 conviction, which were both dismissed for lack of jurisdiction. See Wilson v. Warden, 2:18-cv-

 00418-JMS-DLP (S.D. Ind.), dkt. 5, and Wilson v. Warden, 2:19-cv-00088-JPH-MJD (S.D. Ind.),

 dkt. 5.

                                             II. Discussion

       In this habeas action, Mr. Wilson again challenges his state court conviction in 49G02-1111-

 FA-80777. Although he purports to file his petition under 28 U.S.C. § 2255, that statute does not

 apply to Mr. Wilson because he is incarcerated pursuant to a state conviction rather than a federal

 conviction. Therefore, the Court treats Mr. Wilson's petition as one brought under 28 U.S.C.

 § 2254.

           When there has already been a decision on the merits in a federal habeas action, to obtain

 another round of federal review a petitioner requires permission from the Court of Appeals under

 28 U.S.C. § 2244(b). See Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003). This statute,

 § 2244(b)(3), "creates a 'gatekeeping' mechanism for the consideration of second or successive

 [habeas] applications in district court." Felker v. Turpin, 518 U.S. 651, 657 (1996). "Section

 2244(b)(3)(A) is an allocation of subject-matter jurisdiction to the court of appeals. A district court

 must dismiss a second or successive petition, without awaiting any response from the government,

 unless the court of appeals has given approval for the filing." In re Page, 170 F.3d 659, 661 (7th

 Cir. 1999) (internal quotation omitted) (emphasis in original).



                                                   2
Case 2:20-cv-00275-JPH-MJD Document 18 Filed 06/10/20 Page 3 of 3 PageID #: 156




        Mr. Wilson's 2017 petition was dismissed because the statute of limitations had expired.

 "The dismissal of a suit as untimely is a dismissal on the merits." Pavlovsky v. VanNatta, 431 F.3d

 1063, 1064 (7th Cir. 2005).

        There is no indication that Mr. Wilson has requested or received permission from the

 Seventh Circuit Court of Appeals to pursue this successive petition. Accordingly, this Court lacks

 jurisdiction over his petition for a writ of habeas corpus and it is dismissed for lack of

 jurisdiction. Judgment consistent with this Order shall now issue.

        Mr. Wilson's motion to proceed in forma pauperis, dkt. [2], is granted, and his motion for

 final disposition, dkt. [3], is denied as moot.

 SO ORDERED.

 Date: 6/10/2020




 Distribution:

 JAMES G. WILSON
 139229
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838




                                                   3
